         Case 8:19-ap-00497-RCT         Doc 17   Filed 12/24/19   Page 1 of 2



                                   ORDERED.

  Dated: December 23, 2019




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
                               www.flmb.uscourts.gov

In re:

Roland Vance Askins, III,                         Case No. 8:18-bk-8833-RCT

      Debtor.
_________________________/


Nancy J. Gargula,

         United States Trustee for Region 21,     Adv. Pro. No. 8:19-ap-497-RCT

         Plaintiff

v.

Roland Vance Askins, III,

      Defendant.
_________________________/

ORDER DENYING AMENDED MOTION FOR JUDGMENT ON THE PLEADINGS

       This matter came before the Court on December 10, 2019, in order to consider
the United States Trustee’s Amended Motion for Judgment on the Pleadings (Doc. 10).
For the reasons stated orally and recorded in open court, the motion is denied.

         Accordingly, it is
          Case 8:19-ap-00497-RCT        Doc 17    Filed 12/24/19     Page 2 of 2




          ORDERED:

          The United States Trustee’s Amended Motion for Judgment on the Pleadings is
denied.


Clerk’s Office is directed to a serve a copy of this order on Defendant and the United
States Trustee
